Case 5:20-cv-00268-H-BQ Document 29 Filed 09/16/21                     Page 1 of 1 PageID 1019


                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         LUBBOCK DIVISION

 PAUL G.,

         Plaintiff,

                                                                    No. 5:20-CV-268-H

 KILOLO KIJAKAZII,
 Acting Commissioner of Social Securiry,

         Defendant

                                           ORDER O F DISMISSAI

        On August          27   , 2021, United States Magistrate Judge D. Gordon Bryant, Jr. made

 Findings, Conclusions, and a Recommendation (FCR) in this case. Dkt. No. 28. Judge

 Bryant recommended that the Court gtant the Defendant's Unopposed Motion to Reverse

 and Remand the case to the Social Security Administration for further proceedings. Dkt.

 No. 28 at   1;   see   Dkt. No. 27. No objections to the FCR were filed. The Court has therefore

 reviewed the proposed FCR for plain error. Finding none, the Court accepts the FCR of the

 United States Magistrate Judge. Accordingiy, the decision of the Administrative Law Judge

 is reversed and the case is remanded to the         Acting Commissioner of Social Security for

 further proceedings consistent with sentence four of 42 U.S.C.         0   405(9). The Court will

 enter a separate judgment in accordance with Federal Rule of Civil Procedure 58.

        So ordered         on september     lL   ,2021.



                                                          JAM   WESLEY HENDzuX
                                                          UN    D STATES DISTRICT JUDGE


 I On July 9, the President designatedKilolo Kijakazi as the Acting Commissioner of Social Securiry,
 Thc Cleik is ordered to update thc docket accordingly. .gee Fed. R. Civ. P. 25(il; a2 U.S.C. $ 405@).
